—Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Westchester County (Scarpino, J.), imposed June 11, 1992, the sentence being an indeterminate term of 4 to 12 years imprisonment, upon her conviction of attempted murder in the second degree, after a plea of guilty.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contention, the record demonstrates that she knowingly, intelligently, and voluntarily waived her right to appeal as part of the plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, having pleaded guilty with the understanding that she could receive a maximum sentence of 4 to 12 years, which was thereafter imposed, the defendant has no basis to now complain that her sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.